Cas

Oo HAN DWN BW YO =

BO Pp KN NO KD DP DP DR DRO ie ep
Ont DB A BPW NYO —& DO Dn DA NA FBP WW YHOO KF CO

MULCAHY LLP

James M. Mulcahy (SBN 213547)
Jmulcahy@mulcahyllp.com
Filemon Carrillo (SBN 314220)
fearrillo@mulcahyllp.com

4 Park Plaza, Suite 1230

Irvine, California 92614
Telephone: (949) 252-9377
Facsimile: (949) 252-0090

HONEY BAKED HAM INC., a California
corporation,

Plaintiff,

V.
HONEY BAKED HAM COMPANY LLC,
a Delaware limited liability company; and

Does | through 20,

Defendants.

 

 

 

 

BH 8:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page1of14 Page ID#:1

Attorneys for Plaintiff HONEY BAKED HAM INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.: 8:19-cv-01528

COMPLAINT FOR:

Breach of Contract — Temporary
Restraining Order, Preliminary
and Permanent Injunction

 
Cas@

So CO SIT DB mW BR WD NO

BO NO KN NR DN RD DR ee
SD On BPW NY |& CD OO Wn DB WN BR WW YP KH CO

i)
CO

 

 

8:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page 2of14 Page ID #:2

Plaintiff HONEY BAKED HAM INC. (“HBH California” or “Plaintiff’)
hereby complains against HONEY BAKED HAM COMPANY LLC (“Defendant”)

as follows:

NATURE OF ACTION

1. Defendant is the licensor and franchisor of the Honey Baked Ham
brand (the “HBH Brand” or “Brand”). It offers franchises of Honey Baked Ham
brick and mortar outlets and sells HBH Branded products online. HBH California
has been Defendant’s licensee and master franchisee for the State of California for
over 30 years.

2. Under the terms of the parties’ License Agreement, HBH California
was granted an exclusive license to (1) offer Honey Baked Ham restaurant
franchises and (2) offer, complete, and fulfill online sales of HBH Branded and
non-branded products in the State of California (and, under limited circumstances,
in other states). This exclusivity expressly prohibits Defendant from soliciting,
taking, or fulfilling online sales of these products to California customers. This case
is about Defendant’s recent notice that it intends to launch a new website on August
11, 2019, that will directly violate HBH California’s right to be the exclusive online
retailer of HBH Branded products within California.

3, In order to implement the geographical division for online sales, the
parties currently operate separate websites that offer online shopping. The National
Website (www.honeybaked.com) promotes HBH Branded products throughout the
country and is operated and controlled by Defendant.

4. To begin the online purchase from the National Website, the consumer
is asked to select her state of residence. Customers who select “California” are
redirected to the HBH California website (www.shophoneybaked.com) and
customers who select any other state are directed to the website Defendant
established to make online sales (www.honeybakedonline.com). This system

ensures that each customer orders from the appropriate online retailer and maintains

 
Cas# 8:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page 3o0f14 Page ID #3

oO A ND WH BPW DY Ke

NO NO HN HN KN PO PO PD HR wm i we en
Oo nyNI DW” BP WD YH | OD OO Ben DB NH BR WO HO KH CO

 

 

the orderly system that the parties developed to ensure compliance with the
territorial division.

5. On July 22 and 30, 2019, Defendant served HBH California with
letters giving notice that it will remove the mechanism for directing customers to
the appropriate online retailer. Beginning on August 11, 2019, Defendant will begin
soliciting, taking, and fulfilling all online orders for these products from its
National Website. Defendant admits in its letters that the new website will impact
HBH California’s online sales and that it will lose revenue. It intends to proceed
full steam ahead without regard to the devastating effect it will have on Plaintiff’ s
business, effectively thumbing its nose to Plaintiff's exclusivity under the License
Agreement.

6. Beginning on August 11, 2019, unless Defendant is enjoined from
violating the License Agreement, Plaintiff's customers will find themselves
navigating a new website to place their orders for HBH Branded products. Instead
of being directed to Plaintiff's online store as they have for over 15 years, they will
be tricked into purchasing from Defendant all the while they are thinking they are
purchasing from the retailer to which they have become accustomed. Upon finding
a new online catalog, with different product offerings, at higher prices, many will
leave the brand altogether.

7. Plaintiff files this action seeking a temporary restraining order and
preliminary and permanent injunction preventing Defendant from patently violating
Plaintiff's right to be the exclusive online retailer of HBH Branded products to

California consumers.

PARTIES
8. Plaintiff HBH California is a California corporation whose principal
place of business is in Irvine, California.
9. Defendant is a Delaware limited liability company with its principal

place of business in Alpharetta, Georgia.

 
Case

 

 

8:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page 4of14 Page ID#:4

10. Plaintiff is unaware of the true names and capacities of Defendants
named Does | through 20 and therefore sue these Defendants by fictitious names.
Each of the Doe Defendants is and was responsible or liable in whole or in part for
the acts and omissions alleged in this Complaint.

11. Except as may be indicated to the contrary, Defendant and Does 1
through 20 are referred to collectively as “Defendant” herein.

12. At all times mentioned herein, Defendants, and each of them, were the
agents, servants and employees of each remaining Defendant and were, in doing the
things complained of, acting within the scope of their agency and/or employment,
and acting with the full knowledge or subsequent ratification of their principals or

employers.

JURISDICTION AND VENUE

13. This Court has jurisdiction over this action under diversity of
citizenship jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff is a California citizen
and Defendant is a Delaware limited liability company with its principal place of
business in the State of Georgia. Therefore, complete diversity exists.

14. Plaintiff has satisfied the amount in controversy requirement as the
value of the requested relief, including attorneys’ fees and costs, exceeds the
jurisdictional threshold of $75,000.

15. This Court has personal jurisdiction over Defendant on the grounds
that it is registered to do business in California with the California Secretary of
State. Jurisdiction over Defendant is proper because it has sufficient continuous and
systematic minimum contacts with California such that it foresaw the possibility of
being sued in this state, including but not limited to, conducting significant business
activities in this state and engaging in the conduct which is the subject of this
dispute. In fact, the conduct by Defendant that is the subject of this lawsuit concerns
its efforts to make sales to customers located in California in violation of HBH

California’s contractually granted exclusive territory.

4.

 
Cas¢ 8:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page5of14 Page ID#:5

|

 

 

 

16. Venue is also proper in this district in that Defendant is subject to

2 ||personal jurisdiction in this District and a substantial part of the events occurred in
3 || this District.

4 FACTUAL BACKGROUND

SL HISTORY OF THE HONEY BAKED HAM BRAND AND

6 DISTRIBUTION MODEL

7 17. The Honey Baked Ham brand’s (the “HBH Brand” or “Brand”’) roots
8

stem back to 1957, when its founder Harry J. Hoenselaar opened the first store in

9 |) Detroit, Michigan, after securing a patent covering his spiral-slicing machine. Since
10 | then, the Brand has expanded and is now distributed on a national level via retail

11 | stores and catalog and internet sales. Defendant is the licensor and distributor of

12 || products under the HBH Brand.

13 18. As the Brand expanded nationwide, the distribution of HBH Branded
14 || products was divided among five parties. Four of the founder’s children operated
15 || separate entities that acted as sub-franchisors and distributors of the Brand in their
16 || own, separate geographical regions within the United States.

17 19. HBH California was granted an exclusive license to (1) offer and sell
18 || franchises of the HBH Brand in California and (2) offer, sell, and fulfill mail-order
19 ||transactions for the delivery of HBH Branded products. HBH California has served
20 ||in this capacity for over three decades now and over this period has invested to

21 || develop awareness of the Brand within its territory with great success. Defendant
22 ||and HBH California entered into the current version of the Honey Baked Ham®

23 || License Agreement for State of California (the “License Agreement” or

24 ||““Agreement”) on July 1, 2015, renewing HBH California’s rights. A true and

25 ||accurate copy of the License Agreement is attached hereto as Exhibit A. Upon

26 ||information and belief, Defendant is the successor in interest to HBH Limited

27 || Partnership with all rights obligations and duties under the Agreement.

28

 

 

 
Cas

So mH NT DW BP WW NO

DO PO DN DN KN KN KO DN NR meee
On DB MW BP WO YNHO K CO OO Ann DB Wn HBR W YN YK CO

4 8:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page6of14 Page ID #6

20. While HBH California was renewing its License Agreement, the
distribution model for the Brand in the remainder of the United States consolidated.
In 2015, the licensees that serviced customers outside of California consolidated
into one entity——Defendant—that now acts as the franchisor of Honey Baked Ham
Co. franchises and distributor of HBH Branded products via mail-order transactions
in all states outside of California.

21. Today, HBH California remains the only entity with the right to offer
and sell franchises and offer, sell, and fulfill mail-order transactions of HBH
Branded products in California. Despite this, on July 22, 2019, Defendant served
HBH California with a letter giving it notice that Defendant will begin to solicit
California customers and sell and fulfill orders for HBH Branded Products via its
new website. As explained below in more detail, Defendant’s planned launch of its
new website will (admittedly) violate HBH California’s contractually granted
protected territory.

Vl. THE LICENSE AGREEMENT GRANTS HBH CALIFORNIA THE
EXCLUSIVE RIGHT TO SELL TO CALIFORNIA CUSTOMERS VIA
ONLINE SALES

22. The License Agreement establishes that HBH California’s rights to sell

to California customers is exc/usive, and sets the outer limits of Defendant’s level of
involvement in the state.

23. Section 2(a) of the Agreement states: “Licensor hereby grants to
Licensee the exclusive right and license to use the Proprietary Marks and the system
to (i) promote and operate the HoneyBaked Outlets within the Territory, (11) market
and sell Branded Products and Non-Branded Products through HoneyBaked Outlets

within the Territory to consumers for on-premises or off-premises consumption, and

 

 

 
Casé

Oo AN DB WN BW YO

BRO RQ Rk
No FEF COO WD N DWN BP WD NY — O&O

24
25
26
27
28

 

 

8:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page 7of14 Page ID#:7

(iii) Mail Order Transactions, to the extent permitted by Section 6(b)(xi).”! [Ex. A,
§ 2(a) (emphasis added).] The “Territory” of HBH California is defined as “the
entire State of California.” [Ex. A, § 1(d).] As such, Plaintiff’'s exclusive right to
sell into California is comprehensive and includes all channels of distribution.

24. In particular, HBH California is granted the exclusive right to sell
HBH Branded products via online sales to California customers. With regard to
these sales, Defendant “must administer an orderly system for Mail Order
Transactions” and may “establish a mail order house, . . . provided that the system
shall not undermine Licensee's fundamental right to engage in Mail Order
Transactions, as defined herein.” [/d. § 6(b)(x1) (emphasis added).] Defendant is
required to “operate and maintain a National Website to promote the Branded
Products and the Proprietary Marks.” [Ex. A, § 6(c)(iv) (emphasis added). |

25. Taken together, the provisions of the License Agreement establish that
while Defendant may establish an orderly system to administer online sales and
must operate a National Website to promote the Brand, it may not undermine HBH
California’s status as the only online retailer of HBH Branded products to

customers in California.
I. THE CURRENT SYSTEM OF ONLINE SALES

26. As set forth above, online sales of HBH Branded products within the
United States are divided between two retailers. Plaintiff sells to California
customers while Defendant sells to customers in the rest of the country. For years,
the parties have complied with this market division by operating separate websites

for the sale of these products.

 

' “Mail Order Transactions” is defined as “fulfillment of orders that require
shipment of food to customers, including orders placed through HoneyBaked
Outlets, print catalogs, or through online catalogs accessible on Internet websites
associated with domain names the use of which has been approved by Licensor.
[Ex. A, § 1(g) (emphasis added). |

7.

 
Cas@ 8:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page 8o0f14 Page ID #8

st

27. The National Website (www.honeybaked.com) promotes HBH
Branded products throughout the country. To begin the online purchase from the
National Website, the consumer is asked to select her state of residence. Customers
who select “California” are redirected to the HBH California website
(www.shophoneybaked.com) and customers who select any other state are directed
to the website Defendant established to make online sales
(www.honeybakedonline.com). This system ensures that each customer orders from
the appropriate online retailer and maintains the orderly system that the parties

developed to ensure compliance with the territorial division.

Co Oo WOmH ND WN HB Wb

28. The current system also allows each party to promote their separate

11 || businesses. HBH California and Defendant offer different products and packages of
12 || products at significantly differing prices. HBH California generally has lower retail
13 || prices than Defendant.

14 29. Moreover, it allows the parties to manage their production and

15 ||inventory independently. This is a critical component in the market for HBH

16 || Branded products because of the lengthy production process and the cyclical nature
17 || of the market. The peak season for the sale of Honey Baked Ham products revolves
1g |} around the holidays. And, the production of the big-ticket items (i.e., half and whole
19 || hams ranging from six to sixteen pounds) takes up to nine months to complete. As a
99 ||result, HBH California and Defendant must analyze trends in sales from prior years
31 || to order the production of HBH Branded products months in advance. Point in fact,
47 || Plaintiff has already ordered the products it expects to sell during the peak season
43, || between 2019 and 2020.

24 30. The parties also depend on the National Website to market online.

95 ||Currently, when a consumer searches the web via Google or another search engine
6 for “honey baked ham,” only the National Website will be included in the highest-
ranking results. Under the terms of the License Agreement, the settings on each

party’s individual website are not set to increase visibility on the internet. This

8.

 

 

 
Casé¢

OD OA nN DB Wn BP WO PO eH

BO RQ RQ eek ee
No KF ODO OWOnH DBO BP WO PO KY OO

24
25
26
27
28

 

 

8:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page9of14 Page ID #9

ensures that each customer is directed to the appropriate online retailers depending
on their state of residency. That is, the National Website is the primary marketing
vehicle for both parties online and it serves as a distribution center to direct online
customers to the appropriate retailer. Otherwise, Plaintiff's website and Defendant’s
website would compete for online visibility and consumers would be more likely to
make a purchase from the wrong retailer. In order to comply with the territorial
provisions of the License Agreement the National Website must include a
mechanism to direct each customer to the appropriate retailer. Consumers of the
HBH Brand have become accustomed to this process.
IV. DEFENDANT HAS INDICATED THAT IT WILL BEGIN MAKING
ONLINE SALES INTO PLAINTIFF’S EXCLUSIVE TERRITORY

31. On July 22, 2019, Defendant served Plaintiff with a letter giving it
notice that it will begin making online sales to California customers beginning on
August 11, 2019. Defendant will be eliminating the mechanism that allows each
online customer to select her state of residency, which in turn directed each
California customer to Plaintiff and non-California customer to Defendant.
Moreover, Defendant will begin offering its product line at the prices it chooses and
will “begin to fulfill all orders for online purchases” that come through an online
store on the National Website. Plaintiff's customers will no longer be directed to
Plaintiff's website. A true and accurate copy of Defendant’s July 22nd letter is
attached hereto as Exhibit B.

32. Defendant’s planned change will have devastating effects on Plaintiff's
online sales. As explained above, both parties’ online stores depend heavily on the
National Website to capture potential customers. By eliminating the mechanism by
which California customers of HBH Branded products are directed to Plaintiff,
then, Defendant will effectively eliminate Plaintiff from the online market.
Remarkably, Defendant recognized in its July 22nd notice that is plan “will impact

the volume of orders coming to [Plaintiff's] California website.” [Ex. B at 3.]

9.

 
Case

Cc Oo mH sHI DN BP WY NO

TO RQ Ree ee
No KF OO Ons DBA BP WW LPO

24
25
26
27
28

:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page 10o0f14 Page ID #:10

33. According to Defendant, its proposed solution to “mitigate the loss of
sales” Plaintiff will suffer is to provide a list of customers from California in
Defendant’s database on an ongoing basis. [/bid.| Plaintiff will then be able to send
direct marketing materials to the customers in an effort to capture future business.
However, despite Plaintiff's right to be the exclusive online retailers to California
customers, Defendant first intended to keep the proceeds of the unlawful sales. At
some point in the “coming years” Defendant hopes to connect fulfillment channels,
which will require Plaintiff and Defendant to align their pricing.

34. On July 30, 2019, Defendant sent a second letter to specifically address
the impact on Plaintiffs sales that it acknowledges will occur after it changes the
National Website on August 11th. A true and accurate copy of Defendant’s July
30th letter is attached hereto as Exhibit C. In this letter, Defendant acknowledges
that “the traffic to California website was certainly higher in the last two years due
[to Defendant] running out of hams and turkeys two weeks prior to the holiday.”
[Ex. C, at 2.] In other words, it acknowledges that for the past two years it has failed
to fulfill orders for the customers outside of California.

35. Remarkably, Defendant also acknowledges that the proposed change
“could drive huge volume or it could be very modest.” [/d.] It is absolutely certain
that the proposed change will have a negative impact on Plaintiff's business, and it
is willing to effectuate the change despite not knowing whether the change will help
the Brand.

36. Incredibly, Defendant proposes that “next year,” the parties can
“review what ACTUALLY happened” and it commits to “do what needs to be done
to ensure [Plaintiff is] made whole.” [/d.| Defendant acknowledges that the change
will eliminate a significant portion of Plaintiff's online retail sales, that it will have
adverse effects on Plaintiff, and that it will need to compensate Plaintiff for the

damages it will cause. Still, Defendant intends to proceed full-steam ahead in

 

 

 
Case

Oo AN DBO” FP W LPO

BO NO BRO DQ NO BR RD RD RD ee ae
Oo nN DH DBP W NYO KF DO WDBwny DA A BP WH NO KK OC

 

 

:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page 11o0f14 Page ID #11

violation of HBH California’s contractually provided exclusive right to engage in
online sales of HBH Branded products.

37. Plaintiff brings this action seeking a temporary restraining order and
preliminary and permanent injunction preventing Defendant from launching its new

website. If no such order is granted, Plaintiff will suffer severe and irreparable

 

harm.
FIRST CAUSE OF ACTION
(Breach of Contract — Permanent Injunction)
38. Plaintiff repeats, realleges, and incorporates by this reference all

previous paragraphs of this Complaint as though fully set forth herein.

39. On July 1, 2015, HBH California, on the one hand, and Defendant, on
the other hand, entered into the License Agreement.

40. HBH California has performed all obligations required of it under the
License Agreement other than obligations as to which performance was excused (if
any).

4). The License Agreement establishes at Sections 1(d) and 2(a) that

Plaintiff enjoys the exclusive right to solicit, complete, and fulfill Mail Order
Transactions, which includes online sales, within the State of California. By
engaging in the conduct described above with the intent of establishing a new
National Website that will no longer refer California customers to Plaintiff's online
store and with the intent of soliciting, taking, and fulfilling online orders to
California customers, Defendant has breached (or is in the process of breaching) the
License Agreement.

42. The contemplated conduct by Defendant described above threatens to
cause real and continuing harm to Plaintiff. Moreover, if Defendant is not enjoined
from publishing its new National Website eliminating the only mechanism that
directs California customers to Plaintiffs website, Plaintiff will suffer irreparable

harm because, among other things:

 
Case

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

OH ANH WN FP W DV

$:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page 12 o0f14 Page ID #:12

a. Plaintiff's ongoing relationships with its customers will be interrupted
as they will no longer be able to go through the channels they are
accustomed to in order to purchase HBH Branded products;

b. Plaintiff will lose a significant portion of the potential customers that
are directed to its website from the current National Website, which
has in recent years amounted to between 40-50% of the traffic;

c. Plaintiff's customers will be confused because Defendant’s online
store offers different products at different (often higher) prices than
Plaintiff, which may lead them to believe they can no longer obtain the
products, service, and delivery services they have previously received
from Plaintiff, and cause them to leave the HBH Brand altogether;

d. Given Defendant’s history of running out of products to fulfill orders
outside of California, Plaintiff's customers may be disappointed when
Defendant fails to fulfill their orders, which may lead them to believe
that Plaintiff has fallen on hard times and can no longer provide the
services and products it has provided; and

e. Defendant has indicated that it will keep all proceeds of Mail Order
‘Transactions that would have been completed by Plaintiff, despite
Plaintiff's entitlement to all revenue arising out of transactions with
California customers.

43. Defendant’s notices that it will make the changes to the National
Website described above constitute a breach of the License Agreement. Their
conduct in developing the new website breaches the contract and will continue to
cause harm to Plaintiff in amounts to be determined at trial, but in excess of
$75,000.

| 44. Defendant’s threatened and wrongful conduct in violation of the
License Agreement will also almost certainly cause great and irreparable injury to

Plaintiff unless and until enjoined.

 

 

 
Case

Co OD HFN DN BP W NY

1]
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

$:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page 13 0f14 Page ID #:13

45. Plaintiff has no adequate remedy at law to protect its substantial
business rights and the damages from Defendant’s threatened breaches of the
License Agreement are considerable and continuing, and thus not capable of
ascertainment at this time — if ever. Further, it is impossible to know how many
customers Defendant’s conduct will impact or how much business Plaintiff will lose
as a result of Defendant’s wrongful conduct. Unless Defendant is enjoined by this
Court from publishing its new National Website, Plaintiff will suffer irreparable and
incalculable harm.

A6. Section 20(d)(iii) of the License Agreement gives the Court authority
to grant injunctive or provisional relief including a temporary restraining order and
preliminary injunction.

47. Plaintiff is also entitled, under Section 20(i) of the License Agreement,
to recover its attorneys’ fees and legal expenses incurred in pursuing this action.

WHEREFORE, Plaintiff prays for relief against Defendant as follows:
1. On Count One:

a. For the issuance of a temporary restraining order and preliminary
injunction prohibiting Defendant from publishing its new National
Website that eliminates the mechanism by which California
customers are directed to Plaintiff's online shopping website until
the merits of Plaintiff's claims may be adjudicated;

b. For the issuance of a permanent injunction prohibiting Defendant
from (1) publishing a National Website that eliminates the
mechanism by which California customers are directed to
Plaintiffs online shopping website and (2) publishing a National
Website that offers customers the option to purchase Honey Baked
Ham products from Defendant;

c. For an award of compensatory damages; and

d. For an award of reasonable attorneys’ fees and costs.

 

 

 
Case 8:19-cv-01528-JVS-DFM Document1 Filed 08/07/19 Page 14o0f14 Page ID#14

 

     

 

1 2. For such other and further relief as the Court may deem just and proper.
2
3 JURY TRIAL DEMAND
4 Plaintiff hereby requests a jury trial for all issues so triable.
5
6
7 DATED: August 7, 2019 MULCAHY LLP
8 By: /- AM uly Why
9 J dmes M. Mulcahy {
10 Filemon Carrillo
Attorneys for Plaintiff Honey Baked
1 Ham Ince.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
-14-

 

 

 
